Exhibit 10.1

 

LOGO [g92743ex10_2-p2.jpg]

 

To: Tom McEvoy

June 26, 2009

    

LOGO [g92743ex10_2-p1.jpg]

 

Embarq Corporation

5454 West 110th Street

Overland Park, KS 66211

EMBARQ.com

                   

Amendment No. 2 to Employment Agreement

This Amendment No. 2 (this “Amendment No. 2”) amends the Employment Agreement,
dated December 9, 1997 and amended as of December 23, 2008 (the “Employment
Agreement”), between you and Embarq Corporation, a Delaware Corporation
(“Embarq”). In connection with the proposed merger between Embarq, CenturyTel,
Inc., a Louisiana Corporation (“CenturyTel”) and Cajun Acquisition Company, a
Delaware Corporation and wholly owned subsidiary of CenturyTel (the “Merger”),
Embarq, CenturyTel and you agree that your Employment Agreement is hereby
amended as follows:

 

  1. Employment Agreement. As modified herein, the obligations of Embarq under
the Employment Agreement shall be the obligations of the surviving corporation
of the Merger (the “Company”) on and after the closing date of the Merger (the
“Closing Date”).

 

  2. Constructive Discharge. Effective on the Closing Date, the change in your
targeted total compensation shall be deemed to constitute Constructive Discharge
(as defined in the Employment Agreement) for purposes of the Employment
Agreement. The Company shall have no right to cure such event of Constructive
Discharge. You shall not be required to give the notice of termination
contemplated by Section 6.07 of your Employment Agreement (the “Notice”) within
60 days of the Closing Date as a result of such change in your targeted total
compensation; instead, you will have until a date of your choosing between the
Closing Date and the first anniversary of the Closing Date (“Good Reason Notice
Period”) to give the 60-day Notice. Unless you and the Company agree in writing
otherwise, your employment with the Company will terminate on the 60th day
following the date you give the Notice (the “Constructive Discharge Date”). Upon
the Constructive Discharge Date, you will be entitled to the severance benefits
described in Section 6.13 of the Employment Agreement. Such severance benefits
shall be payable in accordance with the terms of Section 6.13 of the Employment
Agreement, except that the severance benefits shall be calculated in accordance
with the compensation you were receiving immediately prior to the Closing Date
rather than the compensation you will be receiving as of the Constructive
Discharge Date.

 

  3.

Employment after the Closing Date. The period between the Closing Date and the
Constructive Discharge Date (the “Post-Closing Employment Period”), shall be
treated for all purposes of the Employment Agreement as part of your



--------------------------------------------------------------------------------

 

employment. During the Post-Closing Employment Period you shall report directly
to the Chief Operating Officer of the Company, and your principal place of
employment shall be your employment location prior to the Closing Date. Your
area of responsibility during the Post-Closing Employment Period will be
leadership of the enterprise sales, CLEC, indirect, sales strategy and sales
support functions.

 

  4. Job Grade and Base Salary. Between the Closing Date and December 31, 2009,
your annualized base salary will be the same as it was on January 1, 2009.
Starting on January 1, 2010 and for the remainder of your Post-Closing
Employment Period, your annualized base salary will be $304,890.

 

  5. Short-term Incentive Target Opportunity. For 2009, your annualized
short-term incentive target opportunity will remain the same as it was on
January 1, 2009. Starting on January 1, 2010 and for the remainder of your
Post-Closing Employment Period, your short-term incentive target opportunity
will be 45% of your base salary.

 

  6. Condition to Effectiveness. This Amendment No. 2 shall only become
effective upon the Closing Date.

 

  7. Construction. The remaining provisions of the Employment Agreement not
otherwise amended by this Amendment No. 2 shall be construed in good faith by
the parties in a manner that is reasonably consistent with the terms of this
Amendment No. 2. The parties agree to execute such additional documents as shall
be reasonably necessary to effect the forgoing provisions. In the event of any
conflict between the terms of this Amendment No. 2 and the Employment Agreement,
the terms of this Amendment No. 2 shall control. Except as modified by this
Amendment No. 2, the terms of the Employment Agreement shall continue to apply
to you and the Company on and after the Closing Date.

 

  8. Governing Law. This Amendment No. 2 shall be governed by and construed in
accordance with the domestic laws of the State of Kansas, without giving effect
to any choice or conflict of law provisions thereof.

 

  9. Counterparts. This Amendment No. 2 may be executed in one or more
counterparts, each of which shall be deemed and original but all of which
together will constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Amendment
No. 2.

 

EMBARQ CORPORATION

/s/ E.J. Holland, Jr.

Name:   E. J. Holland, Jr. Title:   Senior Vice President, HR & Communications

 

ACCEPTED AND AGREED:

/s/ Thomas J. McEvoy

Thomas J. McEvoy CENTURYTEL, INC.

/s/ Ivan S. Hughes

Name:   Ivan S. Hughes Title:   Vice President, Human Resources